                                                                                                        41

                     IN THE UNITED STATES DISTRICT COURT F'OR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 LINITED STATES OF AMERICA,

                  Plaintiff,

                  v.                                   Case No. 05 CR   3lo

 CALVIN BIGGS,                                         Judge Joan H. Lefkow

                  Defendant.


                                      OPINION AND ORDER

         Defendant Calvin Biggs moves to reduce his sentence under $ 404 of the First Step Act,

Pub.   L. 115-391,   132 Stat. 5194, $ 404 (2018). The motion (dkt. 140) is granted and Biggs's

custodial sentence is reduced to 180 months; all other terms of his original sentence remain in

effect. Biggs's earlier pro se motion for sentence reduction under 18 U.S.C.   S   3252 (dkt. 137) is

denied as moot.

                                          BACKGROUND

         In September 2005, a jury found Biggs guilty of possession with intent to distribute 1 10.3

grams of crack cocaine in violation of 21 U.S.C. $ 8al(a)(l) and one count of possession of a

firearm by a felon in violation of 18 U.S.C. $ 922(g)(1), both occurring after Biggs had already

been convicted of two serious drug felonies. Biggs was sentenced to concurrent terms of 360

months of imprisonment. (Dkt. 49.)1n2017, the President commuted Biggs's total custodial

sentence to 262 months.

        Congress later changed the cocaine sentencing ranges because they "imposed upon an

offender who dealt in powder cocaine the same sentence it imposed upon an offender who dealt

in one one-hundredth that amount of crack cocaine." Dorsey v. United States,567 U.S. 260,263,
132 S.    Ct.232l (2012). The Fair    Sentencing Act of 2010 increased the weight of crack cocaine

required to trigger certain mandatory minimums. Id. at264. Of importance here, before the Fair

Sentencing Act, a repeat offender like Biggs convicted of possessing more than 50 grams           of

crack cocaine faced a2}-year mandatory minimum; now he must possess at least 280 grams to

trigger that minimum. Pub. L. ll0-220, 124 5tat.2372, $ 2(a)(l) (2010). When a repeat offender

possesses between 28 and 280 grams, the mandatory        minimum is now 10 years. Id.     S   2(a)(2).

          In 2018, Congress passed the First Step Act making the Fair Sentencing Act's crack

cocaine sentencing ranges retroactively applicable to those convicted of qualifying crimes before

2010. Pub.    L. 115-391,   132 Stat. 5194, $ 404 (2018). Under the First Step Act,   "[a] court that

imposedasentenceforacoveredoffensemay...imposeasentenceasifsections2and3ofthe

Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense was committed."

Id. S 404(b). A "covered offense" is one whose penalties the Fair Sentencing Act modified but

was committed before August 3,2010.hd. $ ala@). Congress imposed two limitations on relief:

(1) if the defendant's sentence was already imposed or reduced under the Fair Sentencing Act

and (2)   if a court has already rejected the defendant's motion under the First   Step Act. 1d


$ aOa(c).

          In January, Biggs moved pro se for relief under l8 U.S.C. $ 3582 and $ 404 of the First

Step Act.   (Dkt. 137.) The court appointed counsel, who supplemented his motion for a reduced

sentence under $ 404.   (Dkt. 140.)
                                                    ANALYSIS

        Eligibility

        Biggs was convicted of a covered offense-possessing an amount of crack cocaine that

would have resulted in a lower sentencing range under the Fair Sentencing Act. He is not subject

to either exclusion in $ 40a(c). The government argues that even though the text of the First Step

Act authorizes relief, it either does not or cannot apply to commuted sentences. To the court's

knowledge, every court to have addressed this argument has rejected it. See United States v.

Dodd, --- F. Supp. 3d ---, 2019 WL 1529516, atx2-3 (S.D. Iowa Apr. 9, 2019); United States v.

Pugh, No. 5:95 CR 145, 2019 WL 1331684, at*2-3 (N.D. Ohio Mar. 25,2019) (Gaughan, J.);

United States v. Roberts,No. I :06 CR 416, 2019 U.S. Dist. LEXIS 49588, at *4-5 (N.D. Ohio

Mar-25,201g)(Nugent, J.);UnitedStatesv.Walker,No. 1:94-CR-5,2019 WL1226856,at*2

(N.D. Ohio Mar. 15,2019) (Polster, l.); United States v. Stilling, No. 8:08-cr-230-SCB-SPF,

2019 U.S. Dist. LEXIS            62981,at*34 (M.D.Fla. Mar. 15,2019).

        The court joins the chorus. Because a commutation does not impose an executive

sentence but reduces        a   judicial one, Biggs remains eligible for First Step Act relief. The

President's clemency power is "in no sense an overturning of            a   judgment of conviction by some

other tribunal; it is '[a]n executive action that mitigates or sets aside punishment for a crime."'

Nixon v. United States,506 U.S. 224,232,1 l3 S. Ct.732 (1993) (quoting Black's Law

Dictionary   1   I   l3 (6th ed. I 990)) (emphasis removed);    see also Duehay    v. Thompson, 223 F. 305,

307 (9th   Cir. 1915) ("If there be a commutation . . ., the judgment is only satisfied in part, and

remains operative in part . . . . So it must be that the judgment remains, but in modified form . .       .



and can partake in no sense of a sentence imposed by the President."). Whatever portion of the

original judicial sentence survives after the President commutes it remains enforceable. See
Biddle v . Perovich,   27   4   IJ   .5. 480, 486-8 7 , 47 S. Ct. 664 (1927) ("No one doubts that a reduction

of the term of an imprisonment . . . would leave the reduced term . . . valid and to be

enforced . . . ."). The government notes that, when nomenclature was not at issue, the Supreme

Court has sometimes described a commutation as "substituted punishment." Id. at 487. But the

Court has also described commutations as "mitigat[ing] . . . punishment," Nixon,506 U.S. at

232, which better describes a commutation when the difference is more than semantic.

        The plain language of the statute applies to commuted sentences even setting aside the

semantic debate over whether a commutation reduces or replaces a sentence. The President

commuted thousands of crack cocaine sentences in 2016 and 201 7 . See Pugh,2019 WL

1331684, at *2. Knowing this, Congress could have but did not exempt defendants who received

executive clemency. Pub. L. 115-391, 132 Stat. 5194, $ a0a(c) (2018). Indeed, Congress

exempted those who had obtained relief under the Fair Sentencing Act but not those who had

obtained any other form of relief. Id. Because Congress chose not to exempt commuted

sentences, the court declines to read such an exemption into the statute.

       The government next argues, in the register of a few different constitutional theories, that

courts can never modify commuted sentences. First, it claims that a court's reducing a commuted

sentence under the First Step Act violates the separation of powers. The Constitution authorizes

the president to grant "Pardons and Reprieves" without limitation (except in cases            of

impeachment). U.S. Const. art. II, $ 2. The coordinate branches thus cannot undo an act             of

presidential clemency. Hence, in United States v. Klein,80 U.S. (13 Wall.) 128,74748 (1871),

the Court struck down a statute that prohibited courts from enforcing President Johnson's broad

pardon and restoration of property rights to former rebels. But applying the First Step Act to

commuted sentences presents no similar concerns. Far from interfering with presidential



                                                          4
commutations, the First Step Act allows courts to further reduce sentences. See Dodd,2019 WL

1529516, at *3 n.3     ('Nor    does the First Step Act interfere with the commutation, because no

condition imposed is sought to be altered and the commutation leaves the rest of Defendant's

sentence in place.").

           Second, the government argues that the court lacks Article III jurisdiction because the

commutation makes First Step Act relief moot. "A case becomes moot . . . 'only when it is

impossible for a court to grant any effectual relief whatever to the prevailing party."' Campbell-

Ewald Co. v. Gomez,l36 S. Ct.663,669,193 L. Ed. 2d 571 (2016) (citation omitted). After the

commutation, Biggs is serving a 268-month sentence, but the court could resentence him to as

little   as an aggregate term   of 180 months. The First   Step Act thus authorizes the court to decrease

Biggs's time in prison by several years, an effectual remedy. In analogous circumstances (federal

review of state sentences), the Seventh Circuit has held that challenges to commuted sentences

are not moot    if the court can further reduce the sentence beyond the commutation. Simpson v.

Battaglia,458 F.3d 585, 595 (7th Cir. 2006); Madej v. Briley,3Tl F.3d 898, 899 (7th Cir. 2004).

           The government relies on inapposite cases to claim otherwise. It first cites Schick v.

Reed,4l9 U.S. 256,95 S. Ct. 379 (1974), in which President Eisenhower commuted Schick's

death sentence to    life without parole. Id. at 258. Years later, the Court held in Furman v.

Georgia,408 U.S. 238,92 S. Ct. 2726 (1972), that all extant death sentences had to be reduced

to life with the possibility of parole. Schick,4l9 U.S. at259-60. Schick applied for parole under

Furmon but was ineligible-he was no longer serving a death sentence because of the

commutation. Id. at259. To circumvent this problem, Schick tried to challenge the no-parole

condition of his commutation, but the Court found it a valid exercise of the President's clemency
power. Id. at266-68. Biggs, on the other hand, applies for relief that remains available to him

(because he was convicted of a covered offense) and does not challenge his clemency.

        The government also relies on United States v. Surratt,855 F.3d 218 (4th Cir. 2017) (en

banc), arguing it held that a S 2255 challenge to a life sentence is moot after the President

commutes the sentence to a term of years. Like Schick, the defendant there challenged a sentence

that no longer existed because of a commutation, mooting his request for relief. Id.       at2l9.

Surratt ill fits this case for other reasons: the reasoning the government cites comes from a one-

judge concurrence rather than the majority, id. at219-20 (Wilkinson, J., concurring), and as

Surratt's dissent observes, the Seventh Circuit disagrees with Surraf/'s conclusion. Id. at226

(Wynn, J., dissenting) ("[T]he Seventh Circuit, the only circuit that appears to have squarely

addressed the issue, refused to find mootness in analogous circumstances.").

II.    Relief

       Having found that Biggs is eligible for relief, the court must determine what relief to

award. The First Step Act provides, "A court that imposed a sentence for a covered offense may

. . . impose a reduced sentence as   if   sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were

in effect at the time the covered offense was committed." Pub. L. 115-391, 132 Stat. 5194,

$ 404(b) (2018).

       Although only one of Biggs's two convictions qualifies as a covered offense, the court

"imposed a sentence for a covered offense" when it entered its single sentencing judgment.

Moreover,when"impos[ing]areducedsentenceasif...theFairSentencingAct...werein

effect," the court effectively resentences the defendant under the Fair Sentencing Act (except that

the sentence cannot exceed his current sentence). See Dodd,2019 WL 1529516, at *2

(construing First Step Act proceedings as plenary resentencing subject to procedural rules at time
of resentencing). As with any sentencing, the court considers multiple counts together; indeed,

the guidelines require the court to use a combined offense level for all counts. U.S.S.G.

$   3Dl.l(aX3).   Because the potential reduced penalties for covered offenses could influence the

range of recommended penalties for non-covered offenses, "impos[ing] a reduced sentence as             if
. . . the Fair Sentencing Act . . . were in effect" entails resentencing on all counts. In

supplemental briefing, Biggs identifies at least one case where a court (without discussion) has

reduced a concunent sentence for a non-covered offense. See United States v. Cook, No. 4:05-cr-

00258-CDP-l (E.D. Mo. Apr. 17,2019).

        Biggs possessed I 10.3 grams of crack cocaine after a prior conviction for a serious drug

offense, punishable under the Fair Sentencing Act by between 10 years (120 months) and life

imprisonment.2l U.S.C. $ 841(bXl)(B). Biggs also possessed multiple firearms after being

convicted of two serious drug crimes, punishable by between l5 years (180 months) and life

imprisonment.l As Biggs concedes, because he is a career offender, his guidelines range also

remains unchanged at between 360 months and life imprisonment. (Dkt. 140 at 4.) His

commuted 262-month sentence is already more than 8 years below his guidelines range of 360

months to life imprisonment.

        In mitigation, Biggs has been a model inmate, obtaining his GED and a certificate      of

apprenticeship in welding. He incurred only three minor disciplinary infractions over the last

fourteen years in custody. Moreover, it is unlikely that five more years of continued

imprisonment are required to deter him (and others) any more than has been accomplished in the

fourteen years served. Though he is a recidivist and illegally possessed firearms, the record does

not suggest that he wielded or discharged them at any time; indeed, he led the police directly to


        I Because Biggs has served more than 180 months counting good conduct credits, the court can
reduce his sentence to time served.
them. See lJnited States v. Biggs,49l F.3d 616, 618-19 (7thCir.2007). And the designation as

an armed career criminal, while cause for concern about recidivism, was based on drug crimes

rather than crimes of violence. Because the Fair Sentencing Act and the First Step Act reflect

Congress's judgment that shorter prison sentences adequately reflect the seriousness of crack

cocaine offenses, reduction of Biggs's sentence aligns the statutory pufposes of sentencing with

the goal of the reform legislation.

       Considering all these factors together, the court concludes that reducing Biggs's

aggregate sentence to time served is sufficient but not greater than necessary to accomplish the

sentencing goals in l8 U.S.C. $ 3553(a).

                                            ORDER

       Calvin Biggs's motion for sentence reduction under $ 404 of the First Step Act (dkt. 140)

is granted, andhis pro se motion for reduction under 18 U.S.C. $ 3582 (dkt. 137) is denied as

moot. Biggs's concurrent custodial sentences on Counts I and II are reduced to 180 months.   All

of the other terms and conditions of the previous judgment imposed on December 2, 2005 (dkt.

49), remain in effect. Biggs should be released immediately. Amended judgment order to follow.




Date: May 15,2019
                                                          District Judge
